DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of May 19, 2020. 

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the by the server” in line 3 and claims 6, 13, and 19 recite the limitation "the safety server" in lines 3, 4, and 5, respectively.  There is insufficient antecedent basis for these limitations in the claims.
Any claim not specifically mentioned have been included
based on their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 8, 10-11, 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Battles et al. US Pub. No. 2019/0051061) (“Battles”).
Regarding claim 1, Battles teaches detecting… a target transport operating in an unsafe manner (see at least Battles Para 141: "In addition to the selected strategy mode, the autonomous vehicle 900 may detect various other types of information, such as a time of broadcast, a position of the sensed vehicle, a speed or velocity of the sensed vehicle, a priority of the sensed vehicle, a state of the sensed vehicle, capabilities of the sensed vehicle" and see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locating, … at least one autonomous transport… (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); and maneuvering the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Battles does not explicitly teach detecting and locating by a server however Battles does teach in para 171 using a network interface to connect to an autonomous vehicle management system. The management system may include "any combination of hardware or software that can perform the indicated functions computers, network devices, internet appliances, etc. It would have been obvious to someone skilled in the art before the effective filling date to have the autonomous vehicle network system on a server as it can perform the indicated functions. Additionally, Battles does not explicitly teach locating, the by the server, at least one autonomous transport in front of the target transport. However it would have been a simple matter of design choice to locate autonomous vehicles in front of a target transport when viewing the local environment of vehicles and to detect which direction the target vehicle is heading based on its velocity.

Regarding claim 3, Battles remains as applied to claim 1. Battles further teaches maneuvering the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 65: "the autonomous vehicle 405 may select a preventative strategy mode to prevent the operations by the second vehicle 410. One example action that the autonomous vehicle may take is shown as travel arrow 408-1. For example, the autonomous vehicle 405 may block the movement of the second vehicle 410 along intended travel 412-1 so as prevent an incident, e.g., a collision with vehicle 403-11 reversing out of parking space 401-11, or a contact with a pedestrian moving out from a vicinity of vehicle 403-11.").
Regarding claim 4, Battles remains as applied to claim 1. Battles further teaches instructing the target transport to follow the autonomous transport to clear a lane or an area on a road (see at least Battles para 99: "other autonomous vehicles on second roadway 620 may be instructed to assist the autonomous vehicle 605, e.g., move to the shoulder or block other vehicles, so that the autonomous vehicle 605 may reach the incident 650").
Regarding claim 8, Battles teaches a system comprising a server (see at least Battles para 177: "Those skilled in the art will appreciate that the autonomous vehicle control system 950 and the autonomous vehicle management system 640, 740 are merely illustrative and are not intended to limit the scope of the present disclosure. In particular, the computing system and devices may include any combination of hardware or software that can perform the indicated functions, including computers, network devices, internet appliances,"), a processor of a server (see at least Battles para 167: "In various implementations, the autonomous vehicle management system 640, 740 may be a uniprocessor"); a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (see at least Battles para 168: "The non-transitory computer-readable storage medium 1320 may be configured to store executable instructions and/or data accessible by the one or more processors"): detect a target transport operating in an unsafe manner (see at least Battles Para 141: "In addition to the selected strategy mode, the autonomous vehicle 900 may detect various other types of information, such as a time of broadcast, a position of the sensed vehicle, a speed or velocity of the sensed vehicle, a priority of the sensed vehicle, a state of the sensed vehicle, capabilities of the sensed vehicle" and see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locate at least one autonomous transport… (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); and maneuver the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Battles does not explicitly teach locate at least one autonomous transport in front of the target transport. However it would have been a simple matter of design choice to locate autonomous vehicles in front of a target transport when viewing the local environment of vehicles and to detect which direction the target vehicle is heading based on its velocity.
Regarding claim 10, Battles remains as applied to claim 8. Battles further teaches wherein the instructions are further to cause the processor to maneuver the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 65: "the autonomous vehicle 405 may select a preventative strategy mode to prevent the operations by the second vehicle 410. One example action that the autonomous vehicle may take is shown as travel arrow 408-1. For example, the autonomous vehicle 405 may block the movement of the second vehicle 410 along intended travel 412-1 so as prevent an incident, e.g., a collision with vehicle 403-11 reversing out of parking space 401-11, or a contact with a pedestrian moving out from a vicinity of vehicle 403-11.").
Regarding claim 11, Battles remains as applied to claim 8. Battles further teaches instruct the target transport to follow the autonomous transport to clear a lane or an area on a road (see at least Battles para 99: "other autonomous vehicles on second roadway 620 may be instructed to assist the autonomous vehicle 605, e.g., move to the shoulder or block other vehicles, so that the autonomous vehicle 605 may reach the incident 650.").
Regarding claim 15, Battles teaches A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform (see at least Battles para 168: "The non-transitory computer-readable storage medium 1320 may be configured to store executable instructions and/or data accessible by the one or more processors"): detecting a target transport operating in an unsafe manner (see at least Battles Para 141: "In addition to the selected strategy mode, the autonomous vehicle 900 may detect various other types of information, such as a time of broadcast, a position of the sensed vehicle, a speed or velocity of the sensed vehicle, a priority of the sensed vehicle, a state of the sensed vehicle, capabilities of the sensed vehicle" and see at least Battles Para 30: "autonomous vehicle detects the strategy mode and/or action of the second vehicle as performing a left turn operation which may be an unsafe or otherwise undesirable operation"); locating, at least one autonomous transport… (see at least Battles para 92: "For example, an autonomous vehicle may be located in a local environment together with the other vehicles."); and maneuvering the at least one autonomous transport to affect the target transport (see at least Battles Para 49: "the autonomous vehicle 205 may select a preventative strategy mode to prevent the operations by the second vehicle 210 and/or the third vehicle 220."). Battles does not explicitly teach locating, the by the server, at least one autonomous transport in front of the target transport. However it would have been a simple matter of design choice to locate autonomous vehicles in front of a target transport when viewing the local environment of vehicles and to detect which direction the target vehicle is heading based on its velocity.
Regarding claim 16, Battles remains as applied to claim 15. Battles further teaches to maneuver the at least one autonomous transport to cause the target transport to operate in a safe manner (see at least Battles para 31: "An autonomous vehicle may select a particular strategy mode based on a variety of information related to the autonomous vehicle itself, other vehicles, and/or the environment.").
Regarding claim 17, Battles remains as applied to claim 15. Battles further teaches instruct the target transport to follow the autonomous transport to clear a lane or an area on a road (see at least Battles para 99: "other autonomous vehicles on second roadway 620 may be instructed to assist the autonomous vehicle 605, e.g., move to the shoulder or block other vehicles, so that the autonomous vehicle 605 may reach the incident 650.").
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Battles further in view of Gordon et al. (USP 10,259,452) (“Gordon”).
Regarding claim 2, Battles remains as applied to claim 1. Battles further teaches maneuvering the at least one autonomous transport if one or more of a following occurs… (see at least Battles para 31: "An autonomous vehicle may select a particular strategy mode based on a variety of information related to the autonomous vehicle itself, other vehicles, and/or the environment."), but Battles does not explicitly teach what information would be used. Gordon teaches in the similar field of controlling autonomous vehicles choosing action based on the at least one autonomous transport is unoccupied (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm."); an importance of the least one autonomous transport is less than an importance threshold (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm."); an importance of a cargo of the least one autonomous transport is less than the importance threshold (see at least Gordon Col 15 Lines 23-25: "the real-time ameliorative action will be more likely to result in dramatic braking, deliberately hitting a wall, etc., unless doing so would damage the cargo."); and a minimum number of lanes or a minimal number of transports is affected (see at least Gordon Col 9-10 Lines 65-3: "when an SDV senses it is about to become disabled on a road with fast moving traffic close behind, and when a shoulder is narrow or unavailable, the SDV without passengers may determine that driving over an embankment poses less risk to human drivers behind it than becoming disabled in the roadway."). It would have been obvious to someone skilled in the art to apply the requirements of Gordon to the selection of a strategy mode based on the motivation to improve safety of a transport and the vehicles around it.
Regarding claim 9, Battles remains as applied to claim 8. Battles further teaches maneuver the at least one autonomous transport if one or more of a following occurs (see at least Battles para 31: "An autonomous vehicle may select a particular strategy mode based on a variety of information related to the autonomous vehicle itself, other vehicles, and/or the environment."), but Battles does not explicitly teach what information would be used. Gordon teaches in the similar field of controlling autonomous vehicles choosing action based on the at least one autonomous transport is unoccupied (see at least Gordon Col 9 Lines 20-25: "That is, if the SDV 20 "knows" that it has no human passengers, and the SDV is about to hit another vehicle that may or may not contain human passengers, then the SDV will sacrifice its own well-being (e.g., by swerving off a cliff) rather than hitting the other vehicle."); an importance of the least one autonomous transport is less than an importance threshold (see at least Gordon col 10 Lines 49-53: "However, if SDV 202 has no passenger, then it would be willing sacrifice itself by breaking apart, slamming into a concrete wall, driving over a cliff, etc., thereby protecting passengers in other vehicles (about to be hit by SDV 202) from harm.");an importance of a cargo of the least one autonomous transport is less than the importance threshold (see at least Gordon Col 15 Lines 23-25: "the real-time ameliorative action will be more likely to result in dramatic braking, deliberately hitting a wall, etc., unless doing so would damage the cargo."); and a minimum number of lanes or a minimal number of transports is affected (see at least Gordon Col 9-10 Lines 65-3: "when an SDV senses it is about to become disabled on a road with fast moving traffic close behind, and when a shoulder is narrow or unavailable, the SDV without passengers may determine that driving over an embankment poses less risk to human drivers behind it than becoming disabled in the roadway."). It would have been obvious to someone skilled in the art to apply the requirements of Gordon to the selection of a strategy mode based on the motivation to improve safety of a transport and the vehicles around it.
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Battles further in view of Rondinone et al. (US Pub. No. 2021/0001867) (“Rondinone”).
Regarding claim 5, Battles remains as applied to claim 4. Battles does not explicitly teach further comprising instructing at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road, but Battles does teach in para 88 using remote assistance to provide direct guidance or recommendations to the autonomous vehicle. Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 14: "detecting a leading vehicle ahead of the ego vehicle that is able to pass a critical location where the transition would be required in an autonomous driving mode and to follow this leading vehicle."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows.
Regarding claim 12, Battles remains as applied to claim 11. Battles does not explicitly teach further comprising instructing at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road, but Battles does teach in para 88 using remote assistance to provide direct guidance or recommendations to the autonomous vehicle. Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 14: "detecting a leading vehicle ahead of the ego vehicle that is able to pass a critical location where the transition would be required in an autonomous driving mode and to follow this leading vehicle."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows.
Regarding claim 18, Battles remains as applied to claim 17. Battles does not explicitly teach further comprising instructing at least one transport behind the target transport to follow the target transport to further clear the lane or the area on the road, but Battles does teach in para 88 using remote assistance to provide direct guidance or recommendations to the autonomous vehicle. Rondinone teaches in a similar field of operating autonomous vehicles in complex situations, following a vehicle ahead (see at least Rondinone para 14: "detecting a leading vehicle ahead of the ego vehicle that is able to pass a critical location where the transition would be required in an autonomous driving mode and to follow this leading vehicle."). It would have been obvious to someone skilled in the art before the effective filling date to modify Battles with Rondinone to include following a target vehicle based on the motivation to provide suggested actions for a permissive strategy such as following a target vehicle when a lane narrows.
Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battles further in view of Marasigan et al. (USP 11,097,735) (“Marasigan”).
Regarding claim 6, Battles remains as applied to claim 1. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 6. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, receiving an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify Battles with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system. -
Regarding claim 7, the combination of Battles and Marasigan remains as applied to claim 6. Marasigan further teaches executing a smart contract to record the maneuvering of the at least one autonomous transport and the unsafe manner in which the target transport was operating on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Regarding claim 13, Battles remains as applied to claim 8. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 13. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, wherein the instructions are further to cause the processor to receive an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify Battles with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system.
Regarding claim 14, the combination of Battles and Marasigan remains as applied to claim 13. Marasigan further teaches wherein the instructions are further to cause the processor to execute a smart contract to record the maneuvers of the at least one autonomous transport and the unsafe manner in which the target transport was in operation on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Regarding claim 19, Battles remains as applied to claim 15. Battles further teaches an autonomous vehicle management system may provide global- or fleet-level recommendations or suggestions to one or more autonomous vehicles to use particular types of roadways, but then allow the one or more autonomous vehicles to operate in a peer-to-peer mode with other vehicles in order to resolve local interactions with each other (para 109) and reviewing historical information for instructing modifications to the operations of autonomous vehicles (para 115), but Battles does not explicitly teach the limitations of claim 19. However Marasigan teaches in the similar field of communicating between vehicles for travel lane usage, further comprising instructions, that when read by a processor, cause the processor to receive an agreement to maneuver the at least one autonomous transport from at least one transport within a range (see at least Marasigan Col 13 Lines 30-32: "The processor 104 may execute the machine-readable instructions 132 to receive agreements from the plurality of the transports 105."), wherein the agreement constitutes a blockchain consensus at least between a peer (see at least Marasigan Col 10 Lines 64-66: "The transport 102 may send a request to perform a maneuver to a other transports 105 in the caravan. The transport 102 may receive blockchain consensus from the transports 105 for performing the maneuver."), represented by the safety server and the at least one transport (see at least Marasigan Col 11 Lines 21-24: "The transport node 102 may have a computing device or a server computer, or the like, and may include a processor 104"). It would have been obvious to one skilled in the art before the effective filling date to modify Battles with Marasigan to include blockchain technologies based on the motivation to securely record the strategies and actions of vehicles done in peer-to-peer mode to be used to instruct modifications to operations of autonomous vehicles in order to achieve operational goals of the system.
Regarding claim 20, the combination of Battles and Marasigan remains as applied to claim 19. Marasigan further teaches instructions, that when read by a processor, cause the processor to execute a smart contract to record the maneuvering of the at least one autonomous transport and the unsafe manner in which the target transport was operating on a blockchain based on the blockchain consensus (see at least Marasigan Col 12 Lines 37-42: "The blockchain 106 may be configured to use one or more smart contracts that manage transactions for multiple participating nodes (e.g., 105 and 102). The transport node 102 may provide safety-related information to the blockchain 106 and this transaction may be stored on the ledger 108.").
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chaves et al. (US Pub. No. 2020/0202706) teaches broadcasting motion plans or intentions to other vehicles and to a server. Rech et al. (US Pub. No. 2019/0098471) teaches an agreement between vehicles to perform a maneuver. Alvarez et al. (US Pub. No. 20200026289) teaches a blockchain implementation of recording observed incidents with autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663